Jeffrey D. Oshlag, Esq. City Attorney, Batavia
You have asked whether a person recently appointed to your city's examining board of plumbers who is a master plumber with ten years of experience as a plumber but who has not for ten years possessed the status of a master plumber is eligible to serve on the board. The individual is filling a slot designated for a master plumber.
An employing or master plumber is a person having a regular place of business and who, by himself or by journeymen plumbers in his employment, performs plumbing work (General City Law, § 40). A person may not conduct the business of plumbing in any city as an employing or master plumber unless he has obtained a certificate of competency from the examining board of plumbers of the city (id., § 45). Thus, the statute contemplates a scheme whereby the plumbing trade is regulated through the certification of persons conducting the business of plumbing and the supervision of journeymen plumbers by these employing or master plumbers.
The examining board of plumbers has responsibility for establishing qualifications, examining and, if deserved, issuing a certificate of competency to enable employing or master plumbers to engage in the business of plumbing (id., § 45). The examining board is to consist of five persons appointed by the mayor "of whom two shall be employing or master plumbers of not less than ten years' experience in the business of plumbing, and one shall be a journeyman plumber of like experience . . ." (id., § 40-a).
Your question is, with respect to the employing or master plumbers serving on the board, whether to qualify for membership these persons must have ten years of experience as employing or master plumbers or whether the statute only requires ten years of experience as a plumber. We believe the latter is the correct reading of the law. If this were not the case, the provision would be inherently contradictory. The statement in the provision that there is to be a journeyman plumber on the board of "like experience", is, with respect to the experience component, clearly a reference to the previous language dealing with employing or master plumbers. These statements can only be read consistently to require that these two categories of members have ten years of experience as plumbers as a qualification for membership on the examining board of plumbers. A journeyman plumber by definition is not an employing or master plumber and, therefore, cannot have ten years experience in such status. Thus, "like experience" must mean ten years of experience as a plumber. Further, the Legislature could easily have used language requiring "ten years experience as an employing or master plumber", or "ten years experience conducting the business of plumbing", if this were the intent. See also other provisions of the General City Law which indicate a clear distinction between employing or master plumbers conducting the business of plumbing and journeymen plumbers in the employ of these individuals (§§ 40, 45). Both groups can be said to have experience in the business of plumbing but only employing or master plumbers may run the business.
We hereby overrule our previous opinion referred to in your letter in which we concluded that to qualify for membership on an examining board of plumbers, a master plumber must have ten years of experience holding the status of master plumber (1964 Op Atty Gen [Inf] 105). That opinion construed ten years' experience "in the business of plumbing" to mean running a business of plumbing and reasoned that since only a master plumber may run a plumbing business, the statute requires ten years' experience as a master plumber. We believe, for the reasons expressed, that this language requires ten years' experience as a plumber.
We conclude that a person seeking appointment to the position on a city's examining board of plumbers reserved for an employing or master plumber qualifies for that position if he has ten years of experience as a plumber. The statute does not require ten years' experience as an employing or master plumber.